—Order, Supreme Court, New York County (Stanley Sklar, J.), entered April 13, 1999, which denied defendant’s motion to modify the structured medical malpractice judgment *374by reducing the amounts therein to reflect the death of the infant judgment creditor, and order, same court and Justice, entered June 18, 1999, which, sua sponte, amended the prior order to reflect a proper reference to CPLR article 50-A, unanimously affirmed, without costs.
Judiciary Law § 474-a and CPLR 5031 (c) and (e) require a lump sum payment of attorney’s fees to be calculated on the basis of the present value of the annuity structured from the verdict, and the death of the judgment creditor prior to the completion of the judgment term, while terminating defendant’s obligation to make payments of certain future damages, does not require recalculation of the award of attorney’s fees (CPLR 5035 [a], [b]). Concur — Sullivan, P. J., Nardelli, Tom and Wallach, JJ. [See, 180 Misc 2d 527.]